

CONVENIO MODIFICATORIO A
CONTRATO DE ARRENDAMIENTO


CONVENIO MODIFICATORIO A CONTRATO DE ARRENDAMIENTO QUE CELEBRAN BBVA BANCOMER
SERVICIOS, S.A. EN SU CARACTER DE FIDUCIARIO DEL FIDEICOMISO “SUBMETROPOLI DE
TIJUANA” REPRESENTADO EN ESTE ACTO POR SENOR FERNANDO SILVESTRE LLAMAS FIERRO Y
EL SENOR GABRIEL LEON PENA (A QUIENES EN LO SUCESIVO SE LE DENOMINARA EL
“ARRENDADOR”) Y ENSATEC, S.A. DE C.V., REPRESENTADA EN ESTE ACTO POR EL SENOR
HECTOR M. MACHADO B. (A QUIEN EN LO SUCESIVO SE LE DENOMINARA EL
“ARRENDATARIO”), CON LA PARTICIPACION DE GE REAL ESTATE MEXICO, S. DE R.L. DE
C.V., REPRESENTADA EN ESTE ACTO POR EL LIC. FEDERICO RIOS PATRON, Y DE PALL
CORPORATION, REPRESENTADA POR LOS SENORES ROBERTO PEREZ Y ROGER ROBERTS DE
CONFORMIDAD CON LAS SIGUIENTES DECLARACIONES Y CLAUSULAS:

AMENDMENT TO LEASE AGREEMENT


AMENDMENT TO LEASE AGREEMENT ENTERED INTO BY AND BETWEEN BBVA BANCOMER
SERVICIOS, S.A. AS TRUSTEE OF THE “SUBMETROPOLI DE TIJUANA” TRUST, REPRESENTED
HEREIN BY MR. FERNANDO SILVESTRE LLAMAS FIERRO AND MR. GABRIEL LEON PENA
(HEREINAFTER REFERRED TO AS “LESSOR”), AND BY ENSATEC, S.A. DE C.V., REPRESENTED
HEREIN BY MR. HECTOR M. MACHADO B., (HEREINAFTER REFERRED TO AS “LESSEE”) WITH
THE PARTICIPATION OF GE REAL ESTATE MEXICO, S. DE R. L. DE C.V., REPRESENTED
HEREIN BY MR. FEDER1CO RIOS PATRON, AND OF PALL CORPORATION, REPRESENTED HEREIN
BY MR, ROEERTO PEREZ AND ROGER ROBERTS, PURSUANT TO THE FOLLOWING RECITALS AND
CLAUSES:


DECLARACIONES:


Las partes declaran por conducto de sus representantes correspondientes:


1
Que con fecha 21 de febrero de 2000, el ARRENDADOR y el ARRENDATARIO celebraron
un Contrato de Arrendamiento cuyo objeto es la nave industrial y las mejoras
accesorias ubicadas en la Calle Colinas #11730 del Fraccionamiento Parque
Industrial El Florido, Seccion Colinas, Delegacion La Presa. en esta ciudad de
Tijuana, Baja California, Mexico (en lo sucesivo el “Contrato de Arrendamiento”)

RECITALS:
The parties, through their representatives, state:


1
That on February 21, 2000, the LESSOR and the LESSEE entered into a Lease
Agreement in connection with the industrial building and certain improvements
located at Calle Colinas #11730 of Parque Industrial El Florido Seccion Colinas,
Delegacion La Presa, in the City of Tijuana, Baja California, Mexico
(hereinafter referred as the “Lease Agreement”).





1

--------------------------------------------------------------------------------





2.
Que el termino del Contrato de Arrendamiento es de diez (10) anos.



3
Que la Fecha de Inicio del Arrendamiento, segun convinieron las partes
contratantes, quedó fijada como el dia 31 de julio de 2000, motivo por el cual
se estableció esa como la fecha de inicio de los diez anos de término del
arrendamiento, el cual concluye 30 de julio de 2010



4.
Que es voluntad del ARRENDADOR y del ARRENDATARIO celebrar el presente convenio
modificatorio del Contrato de Arrendamiento, y que GE REAL ESTATE MEXICO, S. DE
R.L. DE C.V. y PALL CORPORATION están de acuerdo en que se celebre la
modificación de conformidad con el clausulado siguiente.



5.
Que las personas que intervienen en el presente convenio modiflcatorio cuentan
con Ia capacidad legal necesaria para representar a sus mandantes, y que dicha
capacidad no les ha sido limitada de manera alguna.



Habiendo declarado lo anterior, las partes convienen y se obligan en los
terminos de 1as siguientes:



2.
That the term of the Lease Agreement is of ten (10) years.



3
That the Lense Commencement Date, as agreed by the contracting parties, was set
to be July 31, 2000, reason for which the ten year term of the lease expires on
July 30, 2010.



4,
That it is the will of the LESSOR and the LESSEE to enter into this amendment
agreement to the Lease Agreement, ard that GE REAL ESTATE MEXICO, S. DE R.L DE
C.V. and PALL CORPORATION agree that the amendment be made in accordance with
the following clauses.



5.
That the individuals signing this amendment agreemeit have sufficient legal
authority to represent their principals, and that such legal authority has not
been limited in any way.



Having stated the foregoing, the parties agree and submit themselves to the
terms of the following:



CLAUSULAS:


PRIMERA. PRÔRROGA. El ARRENDADOR y el ARRENDATARIO convienen en prorrogar la
vigencia del Contrato de Arrendamiento hasta el dia 15 (quince) de agosto del
ano 2011 (dos mil once); es decir, el Contrato de Arrendamiento continuara
vigente hasta el dia 15 (quince) de agosto del ano 2011 (dos mil once), salvo
que el ARRENDATARIO haga uso del derecho de prorroga que le concede el parrafo
6.2. del Contrato de Arrendamiento, o que el mismo fuera rescindido o terminado
anticipadamente en los terminos del mismo.
CLAUSES:
FIRST. EXTENSION AUTHORIZATION. The LESSOR and the LESSEE agree to extend the
term of the Lease Agreement up to August 15 (fifteen) of year 2011 (two thousand
eleven); that is, the Lease Agreement will continue to be in effect until August
15 (fifteen)

2

--------------------------------------------------------------------------------



of year 2011 (two thousand eleven), unless the LESSEE exercises its right to
further extend the life of the lease granted under paragraph 6.2 of the Lease
Agreement, or that the lease be rescinded or early terminated under the terms
thereof.

3

--------------------------------------------------------------------------------





SEGUNDA. RESTO DEL CONTRATO DE ARRENDAMIENTO. Las partes convienen que todas
aquellas disposiciones del Contrato de Arrendamiento distintas a las mencionadas
en la cláusula inmediata anterior y que no hayan sido expresamente modificadas
en el presente convenio, continuarán inalteradas y en plena vigencia, salvo
aquellas que por medio de otros convenios escritos hayan sido modificadas por
las partes.


TERCERA. CONSENTIMIENTO DE GE REAL ESTATE MEXICO, S. DE R.L. DE C.V. Y DE PALL
CORPORATION. Mediante la firma de sus representantes o apoderados, tanto GE REAL
ESTATE MEXICO, S. DE R.L. DE C.V. y PALL CORPORATION manifiestan su conformidad
y autorización para la celebración del presente convenio modificatorio y la
consecuente prórroga del término de vigencia del Contrato de Arrendamiento.


CUARTA. IDIOMA. El presente convenio modificatorio se redacta en los idiomas
Espanol e Inglés para facilitar la referencia de las partes participantes; sin
embargo, estas convienen que en caso de discrcpancia entre ambas versiones, sera
la redactada en idioma Espanol la que prevalezca.


QUINTA. LEY APLICABLE Y JURISDICCION. Las partes convienen que el presente
convenio debera ser interpretado de conformidad con lo dispuesto por las leyes
aplicables del Estado de Baja California. Por otro lado, ambas partes acuerdan
en someter la interpretacion y ejecucion del presente contrato a la jurisdiccion
de los tribunals competentes en la ciudad de Tijuana, Baja California, Mexico,
renunciando en forma expresa a cualquier fuero que pudiera corresponderles por
razon de sus domicilios presentes o futuros, o por cualquier otra razon.


SECOND. REST OF THE LEASE AGREEMENT. The parties agree that all the provisions
of the Lease Agreement not mentioned in the preceding clause and that have not
been expressly modified in this amendment agreement, shall continue unaltered
and in full force, save for those that have been previously modified by the
parties through other written amendment agreements.


THIRD. CONSENT OF GE REAL ESTATE MEXICO. S. DE R.L. DE C.V. AND OFF PALL
CORPORATION. With the execution hereof by the representatives or
attorneys-in-fact of GE REAL ESTATE MEXICO, S. DE R.L. DE C.V. and PALL
CORPORATION, both entities express their conformity with and authorization of
this amendment agreement and the consequent extension of the term of the Lease
Agreement.


FOURTH. LANGUAGE. This amendment agreement is written in the Spanish and English
languages to facilitate the reference of all parties involved; however, all
parties agree that in the event of discrepancy between both versions, the
Spanish version shall prevail.


FIFTH, GOVERNING LAW AND JURISDICTION. The parties agree that this agreement
shall be interpreted in accordance with the applicable laws for the State of
Baja California. Also, the parties agree to submit the interpretation and
enforcement of this agreement to the jurisdiction of the competent courts in the
City of Tijuana, Baja California, Mexico, expressly waiving any other forum they
may otherwise be entitled to by reason of their present or future domiciles or
for any other reason.


4

--------------------------------------------------------------------------------






5

--------------------------------------------------------------------------------





EN TESTIMONIO DE LO CUAL, ambas partes celebran y firman el presente convenio
modificatorio el dia 25 de julio de 2008, ante dos testigos que tambien lo
firman.


IN WITNESS WHEREOF, the parties execute and sign this amendment agreement on
July 25, 2008, in the presence of two witnesses who also sign it.




6

--------------------------------------------------------------------------------





“ARRENDADOR” / “LESSOR”
BBVA BANCOMER SERVICIOS, S.A.
F1DUCIARIO DEL FIDEICOMISO “SUBMETROPOLI DE TIJUANA”




 
 
Por / By: Fernando Silvestre Llamas Fierro


Por / By: Gabriel Leon Pena



“ARRENDATARIO” / “LESSEE”
ENSATEC, S.A. DE C.V.




Por / By: Héctor M. Machado B.







GE REAL ESTATE MEXICO,
S. DE R.L. DE C.V.






Por / By: Federico Rios Patron







PALL CORPORATION






[GRAPHIC APPERS HERE]
[GRAPHIC APPERS HERE]






 
Por / By: Roberto Perez
Por /By: Roger Roberts


 
 



TESTIGOS / WITNESSES




 
 
Nombre:
Nombre:




7